Case 20-128 4:MAVWT EDS Msés BAN KAWAOG/2buURFage 1 of 6
FOR THE DISTRICT OF DELAWARE (DELAWARE)

In Proceedings Under: WKECLIVED
ire: Bankruptcy Chapter 11 2021 APR -5 PM 6: Ji
‘F GATEWAY, LLC 20-12846-MFW
— DONLIN RECANO & CO. INC.

ARIZONA DEPARTMENT OF REVENUE'S
WITHDRAWAL OF PROOF OF CLAIM

 

 

he Arizona Department of Revenue hereby withdraws, without prejudice, its Proof of Claim, dated 03/22/2021,
|

$1,200.00; A copy of the claim is attached hereto.

_Leuame Mv0rat _
Dated this 03/30/2021 ARIZONA DEPARTMENT OF REVENUE

Bankruptcy and Litigation Section
1600 West Monroe Street
Phoenix, AZ 85007
 

  

ill in this information to identify the cas

Debtor 1

Debtor 2

YF Gateway, LLC

oy 04/06/21 Page 2 of 6

 

RECEIVED
3/22/2021 4:24:04 PM (Eastern Time)
US BANKRUPTCY COURT-DRC

 

{Spouse, if filing)

United States Bankruptcy Court for the:

20-12846

Case number

Claim No. ECN-319

United States Bankruptcy Court -
District of Delaware

 

 

Official Form 410

Proof of Claim

04/19

 

Read the instructions before filling out this form. This form Is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense other than a claim arising under section 503(b)(9). Make such a request
according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the dacuments are not available,
explain in an attachment.
A person whe files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

 

 

 

 

 

 

 

 

Identify the Claim
. Who is th
1 Whe is the current ARIZONA DEPARTMENT OF REVENUE
Name of the current creditor (the person or entity to be paid for this claim)
Other names the creditor used with the debtor
2. Has this claim been wi No
acquired from Q
someone else? Yes. From whom?
3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different}
creditor be sent?
Federal Rule of ARIZONA DEPARTMENT OF REVENUE
Bankruptcy Procedure Office of the Arizona Attorney General
(FRBP) 2002(g) c/o Tax, Bankruptcy and Collection Sct
2005 N Central Ave, Suite 100
Phoenix AZ 85004
6025428811
BankruptcyUnit@azag.gov
Lnifarm claim identifier for electronic payments in chapter 13 (if you use one):
4. Does this claimamend ([) No
one already filed? vw Yes. Claim number on court claims registry (if known) Filed on 12/2/2020
MM / DD / YYYY
5. Do you know if anyone wi No
else has filed a proof’ = [] ves. Who made the earlier filing?
of claim for this claim?

 

 

Official Form 410

Proof of Claim page 1

 

 
Case 20-12841-MFW Doc 851 Filed 04/06/21 Page 3 of 6

ia «Give [Information About the Claim as of the Date the Case Was Filed

 

 

6. Do you have any humber O] No

you use to identify the J Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor: 9275
ebtor

 

 

7, How much is the claim? ¢_ $1,200.00 . Does this amount include interest or other charges?
wy No

(] Yes. Attach statement itamizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3004 (c)(2)(A).

 

 

8. Whatis the basis ofthe Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
claim?
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Taxes

 

 

9. Is all or part of the claim WI No
secured? J Yes. The claim is secured by a lien on property,

Nature of property:

 

] Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A)} with this Proof of Claim.

C) Motor vehicle

L} Other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other dacument that shows the lien has
been filed or recorded.)

 

Value of property: $

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition:  $

 

 

Annual! interest Rate (when case was filed) %
CJ Fixed
CJ Variable
40. Is this claim based on a Ww No
lease?
C} Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. Is this claim subject to a wy No
right of setoff?
C) Yes. Identify the property:

 

 

 

 

PAE ATAD nee AA Moet aft Slate nanan O

 
Case 20-12841-MFW Doc 851 Filed 04/06/21 Page 4of6

12. Is all or part of the claim C] No
entitled to: (i) priority wy Check aif that apply: .
under 11 U.S.C, § 507(a), es. Check all that apply: Amount entitied to priority

or (ii) administrative (1 Domestic support obligations (including alimony and child support) under

expense under 17 U.S.C.
§ 503(b)(9)? 44 U.S.C. § 507(a)(1 (A) of (a}(1(B). §
A claim may be partly O Up to $3,025" of deposits toward purchase, lease, or rental of properly or services for
priority and partly personal, family, or household use. 14 U.S.C. § 507(a){7). $
nanpriority. Far example,
in some categories, the Cl) wages, salaries, or commissions (up to $13,650*} earned within 180 days before the
law limits the amount bankruptey petition is filed or the debtor's business ends, whichever is earlier. §
entitled to priority. 11 U.S.C. § 507(aX(4).
aI Taxes or penalties owed to governmental units. 11 U.S.C. § 507{a)(8). $,$1,200.00
C} Contributions to an employee benefit plan. 11 U.S.C. § 507(a){5). $
LJ Other. Specify subsection of 14 U.S.C. § 507 {a} ) that appties. $

C) Value of goods received by the debtor within 20 days before the date of
commencement of the case, 11 U.S.C. § 503{b){9). $

 

* Amounts are subject to adjustment on 04/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

 

 

 

The person completing Check the appropriate box:
this proof of claim must
sign and date it. M1 am the creditor.
FRBP 9011(b). Ci | am the creditor's attorney or authorized agent.
If you file this claim C] tam the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP g
fam a guarantor, surety, endorser, or other codebtor, Bankruptcy Rule 3005.

5005(a}(2} authorizes courts
to establish local rules
specifyi hat a si u : . .
e cifying what a signature | understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
. amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

A person who files a

fraudulent claim could be | have examined the information In this Proof of Claim and have a reasonable belief that the information is true
fined up to $500,000, and correct.

imprisoned for up to 5

BU Sc. BS 152, 457, and { declare under penalty of perjury that the foregoing is true and correct.

3571.
Executed ondate 3/22/2021
MMOD 7 YYYY

/s/ Lorraine Averitt
Signature

Print the name of the person who ts completing and signing this claim:

Lorraine Averitt

Bankruptcy Collector

Arizona Department of Revenue
1600 W. Monroe 7th Floor
Phoenix AZ 85007

6027 167806

laveritt@azdor.gov

 

 

 

PUPAtAl Mae. Aan Moet Of Aletoe aan Oo

 
Case 20-12841-MFW Doc 851 Filed 04/06/21 Page 5of6
STATE OF ARIZONA - PROOF OF CLAIM FOR ARIZONA DEPARTMENT OF REVENUE

 

United States Bankruptcy Court for the District of Delaware (Delaware)

 

1st AMENDED
Case Number 20-12946-MFW
Chapter: Bankruptcy Chapter 11
In the Matter of YF SHEA LLC Taxpayer ID: XX-XXXXXXX
LIC 21016953
DBA: YOUFIT HEALTH CLUB Tax Type: TPT
Petition Date: 11/09/2020
“Total Priority: So encneecemmnmpmenn i gp 0
|Amount Due as of this Statement: $1,200.00

 

. The undersigned is the agent of the Arizona Department of Revenue and is authorized to make this proof of claim on its behalf.
'. The Debtor was at the time of the filing of the petition initiating this case, and still is, indebted to the State of Arizona.
}. Fhe amount of all payments on this claim have been credited and deducted for the purpose of making this claim.

-. The grounds for the liability are for taxes due under the Arizona Revised Statutes. ; ; |
a, Secured Lien(s) in the évent there is insufficient property for the lien to attach, all claims so entitled will be treated as priority

under 11 USC Section 507(a)(8).
b. Unsecured Priority under Section 507(a)(8) of the Bankruptcy Code

Tax Type Memo Period Tax Penalty Interest Total
TPT Est. due to non-filing; TPT 10/31/2020 $1,200.00 $0.00 $0.00 $4.200.00
10/2019-10/2020
Total Section Priority: $1,260.00
c. Amounts claimed as Priority under Section 1305
d. Unsecured General Claims
Amount Due as of this Statement: $1,200.00

. No note or other negotiable instrument has been received for the account or any part of it, except
. No judgement has been rendered on this claim, except...

. The Department may have a right to setoff. The Department does net waive such right.

. Make checks payable to the "ARIZONA DEPARTMENT OF REVENUE".

. Ail tax returns shall be filed directly with the Arizona Department of Revenue, Bankruptcy Section,

Sa eee ee ee

ffice of the Arizona Attorney General Dated: 03/22/2021
| notices, correspondence, pleadings and payments will be sent to the Lorraine Averitt
lowing address:

o: Tax, Bankruptcy and Collection Section

105 N Central Ave. Suite 100

qoenix, AZ 85004

qone: 602-542-4719

 

 
 

IRIGINAL and ONE COPY €la8® 2012841-MFW Doc 851 Filed 04/06/21 Page 6 of 6
3/22/2021

YF GATEWAY LLC
Debtor(s)

 
